 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Eva Pepaj, et al.,                                  No. CV-19-01438-PHX-DWL
10                  Plaintiffs,                          ORDER
11   v.
12   Paris Ultra Club LLC,
13                  Defendant.
14
15          Plaintiffs Eva Pepaj, Paola Canas, CJ Gibson, Danielle Ruiz, Claudia Sampedro,
16   and Alana Campos (“Plaintiffs”) filed a complaint initiating this action on March 1, 2019,
17   and the case was reassigned to the undersigned judge by random draw on March 18, 2019.
18   Having reviewed the Complaint (Doc. 1), the Court has determined that Plaintiffs failed to
19   adequately plead subject-matter jurisdiction.
20          The Court has an independent obligation to determine on its own initiative whether
21   it has subject-matter jurisdiction. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583
22   (1999). Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court
23   determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
24   action.”
25          Plaintiffs allege that “[j]urisdiction is appropriate in the United States District Court
26   for the District of Arizona based on 28 U.S.C. § 1332 in that all Plaintiffs to this action are
27   citizens of a foreign state, Defendant is a citizen of Arizona, and the amount in controversy
28   exceeds $75,000.” (Doc. 1 at ¶ 11.) Diversity jurisdiction exists when there is complete
 1   diversity of citizenship between the plaintiffs and the defendants and the amount in
 2   controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C. § 1332. A
 3   controversy meets this requirement when “all the persons on one side of it are citizens of
 4   different states from all the persons on the other side.” Strawbridge v. Curtiss, 7 U.S. 267
 5   (1806).
 6          “[A] party seeking to invoke diversity jurisdiction should be able to allege
 7   affirmatively the actual citizenship of the relevant parties.” Kanter v. Warner-Lambert
 8   Co., 265 F.3d 853, 857 (9th Cir. 2001). “In order to be a citizen of a State within the
 9   meaning of the diversity statute, a natural person must both be a citizen of the United
10   States and be domiciled within the State.” Newman-Green, Inc. v. Alfonzo-Larrain, 490
11   U.S. 826, 828 (1989). Alleging that a person is a “resident” of a state is not adequate for
12   purposes of alleging state citizenship, because a natural person’s state citizenship is
13   “determined by her state of domicile, not her state of residence. A person’s domicile is her
14   permanent home, where she resides with the intention to remain or to which she intends to
15   return.” Kanter, 265 F.3d at 857.
16          “[T]he party asserting diversity jurisdiction bears the burden of proof.” Lew v.
17   Moss, 797 F.2d 747, 749 (9th Cir. 1986). Failure to specify each party’s state citizenship
18   is fatal to an assertion of diversity jurisdiction. Kanter, 265 F.3d at 857.
19          Plaintiffs failed to allege the citizenship of each Plaintiff in their complaint.
20   Plaintiffs allege that Plaintiff CJ Gibson is a “resident” of California (Doc. 1 at ¶ 14), but
21   they fail to allege that she is domiciled in California. See Kanter, 265 F.3d at 857.
22   Plaintiffs did not attempt to affirmatively allege the citizenship of Plaintiffs Eva Pepaj,
23   Paola Canas,1 Danielle Ruiz, Claudia Sampedro, and Alana Campos. (See Doc. 1 at ¶¶ 13,
24   15-17.)
25          Defective allegations regarding citizenship may be amended. Id. The Court will
26   allow Plaintiffs to amend their complaint.2
27   1
           Indeed, Plaintiff Paola Canas was not mentioned at all in the “PARTIES” section of
     the Complaint.
28   2
           This amendment will not affect Plaintiffs’ ability to later file an amended complaint
     as a matter of course pursuant to Rule 15(a) of the Federal Rules of Civil Procedure. See

                                                   -2-
 1          Accordingly,
 2          IT IS ORDERED that by April 2, 2019, Plaintiffs shall file an amended complaint,
 3   properly alleging diversity jurisdiction.
 4          IT IS FURTHER ORDERED that if Plaintiffs fail to timely file an amended
 5   complaint, the Clerk of the Court shall dismiss this case, without prejudice, for lack of
 6   subject-matter jurisdiction on April 3, 2019.
 7          Dated this 20th day of March, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ramirez v. Cty. of San Bernardino, 806 F.3d 1002 (9th Cir. 2015).

                                                 -3-
